Title: To George Washington from Lieutenant Colonel Udny Hay, 7 August 1780
From: Hay, Udny
To: Washington, George


					
						Sir
						FishKill [N.Y.] 7th August 1780
					
					Being able to gett no definitive answer yesterday respecting my Department, when I had the honour of mentioning its situation to Your

Excellency, the only member present of the Committee of Cooperation, and General Greene, in justification of my Character I thought it my duty this day officially to write the latter by the bearer of this, Captn Copp, with orders to deliver to your Excellency & the honourable member of the Committee this letter enclosing a Copy of that sent to General Greene, hoping thereby to obtain such orders from you and the honourable member (should General Greene decline giving them himself) as will soon relieve me from a State of anxiety which I find myself no longer able to bear, and will place the Department I have now had the honour of managing for near two Years and a half past upon a permanent and solid foundation.
					Should it be thought improper to grant me an answer, the bearer Capt. Copp, has a letter for his Excellency the President of Congress on the subject, from whom a definitive answer will undoubtedly be obtaind. I have the honour to be with every sentement of respect, Your Excellency’s most obedient and very humble Sert
					
						Udny Hay
					
				